COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-11-00514-CV


IN RE BETTY LOU BRADSHAW                                                RELATOR


                                     ------------

                              ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s “Emergency Motion For Stay And

Petition For Writ Of Prohibition” and is of the opinion that the motion to stay the

hearings set on December 28, 2011, and January 18, 2012, and the petition to

prohibit the trial court from engaging in any further proceedings should be

denied. Accordingly, relator’s “Emergency Motion For Stay And Petition For Writ

Of Prohibition” is denied.

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: December 27, 2011


      1
       See Tex. R. App. P. 47.4, 52.8(d).